Citation Nr: 1020648	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-37 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from June 1953 to May 1955.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

In April 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.

At the April 2010 Travel Board hearing, the Board received a 
January 2010 private audiological test report with a note 
indicating that the private audiologist would not submit an 
opinion.  The Board also received several photographs of the 
appellant from service.  The Board notes that VA regulations 
require that pertinent evidence submitted by the appellant 
must be referred to the agency of original jurisdiction for 
review and preparation of a supplemental statement of the 
case (SSOC) unless this procedural right is waived in writing 
by the appellant or representative.  38 C.F.R. §§ 19.37, 
20.1304 (2009).  In letters dated in April 2010, the 
appellant's representative waived RO jurisdiction over the 
new evidence.  Thus, the Board finds no prejudice to the 
appellant in proceeding to adjudicate this appeal.
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss was initially 
demonstrated years after service, and has not been shown by 
the evidence of record to be causally related to the 
appellant's active service.

2.  The medical evidence of record fails to establish that 
bilateral tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, each piece 
of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The appellant must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for bilateral 
hearing loss disability and tinnitus.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in April 2008 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187; Dingess/Hartman at 490.  

Duty to Assist

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records from 
his period of active service are unavailable as they were 
destroyed in a 1973 fire that occurred at the National 
Personnel Records Center.  Inasmuch as the appellant was not 
at fault for the loss of these records, VA is under 
heightened obligation to assist the appellant in the 
development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  This heightened obligation includes searching 
for alternative medical records.  Moore v. Derwinski, 1 Vet. 
App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 
(2006).  The RO has undertaken the required procedures to 
reconstruct the appellant's records from alternative sources, 
including requests to the NPRC, unit records and requests to 
the facility where the appellant alleges he was treated 
during service.  All relevant records that could be located 
have been associated with the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant 
with an examination in accordance with the duty to assist, 
the examination must be adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  The probative value of a medical 
opinion is derived from a factually accurate, fully 
articulated, and soundly reasoned opinion.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a May 2008 VA examination and an 
October 2008 medical examiner's review of the claims folder, 
to obtain an opinion as to whether any hearing loss or 
tinnitus found in the examinations were the result of in-
service acoustic trauma.  The May 2008 opinion was rendered 
by a medical professional following a thorough examination 
and interview of the appellant.  The May 2008 examiner 
obtained an accurate history, listened to the appellant's 
assertions, and reviewed the claims file.  The October 2008 
examiner was sent the claims folder and reviewed the May 2008 
VA examination.  Both examiners laid factual foundations for 
the conclusions that were reached.  However, as discussed 
below, the Board finds the examination and opinions are not 
adequate.  See Nieves-Rodriguez, supra.  Nevertheless, as 
detailed below, the Board finds that the clinical evidence of 
record is sufficient to decide the appeal, and that a VA 
examination is not warranted under McLendon.


II.  Service Connection

The appellant contends that he has bilateral hearing loss and 
tinnitus as a result of in-service exposure to hazardous 
noise.  For the reasons that follow, the Board concludes that 
service connection is not warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service 


disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The appellant claims that his bilateral hearing loss and 
tinnitus were caused by his exposure to loud noise while on 
active duty.  In his August 2008 notice of disagreement, the 
appellant stated that he fired rifles and hand grenades in 
boot camp without hearing protection.  He stated that a 
grenade went off five feet away from him.  He also reported 
that while participating in a firing line, he stood no more 
than six feet apart from other soldiers who were firing on 
both sides.  At the April 2010 hearing, the appellant's 
representative stated that although the appellant's specialty 
was listed as a utilities repairman, he spent most of his 
service working in a saw mill converting trees that had 
fallen in a storm into lumbar.  The appellant submitted a 
photograph of himself operating a chain saw without hearing 
protection.    



The appellant was evaluated in a VA audiological examination 
on May 2008.  In the evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
55
55
60
LEFT
35
35
50
60
55

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 68 percent in the left ear.  
The May 2008 VA examiner diagnosed the appellant with 
moderately severe high frequency sensorineural hearing loss 
in both ears.  Pursuant to the standard set forth in 
38 C.F.R. § 3.385, the record establishes that the appellant 
has a current bilateral hearing loss disability for VA 
purposes.  The VA examiner also reported that the appellant 
experiences bilateral tinnitus.  Therefore, the Board finds 
that the first element of a claim for service connection, 
that of a current disability, has been met for both his 
hearing loss and tinnitus claims.

In evaluating the second element of a claim for service 
connection, that of in-service incurrence, 38 U.S.C.A. 
§ 1154(a) and 38 C.F.R. § 3.303(a) provide that due 
consideration shall be given to the places, types, and 
circumstances of a veteran's service as shown by his service 
record, the official history of each organization in which he 
served, his medical records, and all pertinent medical and 
lay evidence.  The appellant contends that he was exposed to 
acoustic trauma in service from a grenade and rifles during 
basic training and his work in a saw mill.  He also drove a 
street sweeper on and off for six months.  The appellant's 
Form DD 214 indicates he was stationed at Fort Eustis, 
Virginia, as a utilities repairman.  Based on this history, 
the Board finds the appellant was likely exposed to loud 
noise in-service.  However, for service connection to be 
granted, competent evidence must show that the appellant has 
a current chronic disability that is at least as likely as 
not attributed to service.  

The appellant underwent a whispered voice hearing examination 
in October 1952 before induction into service.  The 
appellant's October 1952 pre-induction examination report 
reflects that his hearing on whispered voice testing was 
reported as 15/15 bilaterally.  While audiometric testing is 
undoubtedly more precise than a whisper voice test, the 
whisper voice test is an alternative means of testing 
hearing.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 
(1992).  The October 1952 examination report indicates the 
appellant had normal hearing at the time of his entry into 
service.  

The appellant underwent another hearing examination at the 
time of his separation from the service in May 1955.  The 
appellant's hearing on whispered voice testing was reported 
as 15/15 bilaterally in the May 1955 separation examination 
report.  The results of the whispered voice test indicate the 
appellant did not have hearing loss at the time of his 
separation from service.  Additionally, the May 1955 
separation examination report indicates the appellant's ears 
were normal.

Following service, the first reference to hearing loss and 
tinnitus is the appellant's January 2008 claim, filed more 
than 50 years after separation from service.  The first 
medical record indicating the appellant has hearing loss is a 
November 2007 private audiological evaluation report.  The 
first medical evidence that the appellant complained of 
tinnitus is the May 2008 VA examination report.   

In the May 2008 VA examination report, the VA examiner opined 
that the appellant's hearing loss was less likely as not 
caused by or a result of noise exposure during military 
service.  The VA examiner opined that the appellant was in 
the military for two years using tractors and cutting wood 
and he farmed and performed similar activities for forty 
years as a civilian.  When comparing two years in the 
military and forty years as a civilian, his hearing loss is 
affected more by civilian noise exposure than military.  The 
VA examiner's opinion was based on his review of the 
appellant's claim folder and the appellant's report of his 
history.  The May 2008 VA examination report indicates that 
the appellant reported farming dairy and crops for forty 
years and hunting pheasants.  He noted that he wore hearing 
protection quite a bit.  The Board finds that the rationale 
provided for the May 2008 VA examiner's opinion is 
inconsistent with the applicable legal standard, and 
inconsistent with the overall negative nexus opinion, as the 
rationale infers that current hearing loss disability was 
affected by military noise exposure, albeit to a lesser 
degree than post service noise exposure.  However, a clinical 
opinion inference may not serve as probative evidence 
dispositive of the appeal.  

An October 2008 VA examiner similarly opined that it was less 
likely as not that the appellant's bilateral hearing loss and 
tinnitus were due to or caused by acoustical trauma related 
to documented work as an utility repairman during military 
service.  The VA examiner noted that the appellant's noise 
exposure for forty years as a civilian was more likely to 
affect his hearing loss and tinnitus than noise exposure in 
the military.  Again, the Board notes that although post 
service acoustic trauma is for consideration, it does not 
negate the occurrence of acoustic trauma in service that may 
result in disability.

The appellant has expressed a belief that he has bilateral 
hearing loss and tinnitus that is causally related to active 
service, and that such hearing loss and tinnitus should be 
service-connected.  The Board notes that the appellant can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing ringing in the ears.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Board finds that the appellant is competent to report that he 
has current tinnitus.  However, where the determinative issue 
involves a question of medicine or science, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The appellant has not been shown to 
possess the requisite skills necessary to be capable of 
making medical conclusions.  Moreover, the Board finds the 
appellant's claim that he has had hearing loss and tinnitus 
since service to be less than credible when considered with 
the record as a whole.

While the appellant is competent to assert that he has had 
hearing loss and tinnitus since service, there is no clinical 
evidence that he complained of, or sought treatment for, 
hearing loss and tinnitus for more than 50 years after 
separation from service.  The Board notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000.)

While the Board acknowledges that the absence of any 
corroborating medical evidence supporting assertions, in and 
of itself, does not render lay statements incredible, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of an 
appellant's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent to establish 
a diagnosis when . . . a layperson is competent to identify 
the medical condition).

The Board also notes that the appellant filed a claim for 
dental injury in 1957.  A July 1957 letter from his 
representative noted that the appellant had filed a dental 
claim only, and stated that he was never treated for any 
disease or injury in service for which he feels that he 
should file a claim.  If the appellant had been suffering 
from tinnitus and hearing loss since service, it would have 
been reasonable for him to have filed a claim for tinnitus or 
hearing loss, complained of tinnitus or hearing loss, or 
sought treatment for the conditions at that time.  There is 
no evidence of record that he did so.

The Board finds that a preponderance of the evidence is 
against a grant of service connection for bilateral hearing 
loss and tinnitus.  The appellant's separation examination of 
May 1955 indicates that he did not have hearing loss or 
tinnitus when he left service.  The evidence does not support 
a finding that there was a nexus between the appellant's 
current hearing loss and tinnitus and his exposure to loud 
noise in service.  In the absence of demonstration of 
continuity of symptomatology by competent and credible lay 
evidence, or a competent clinical opinion relating the 
current hearing loss or tinnitus to service, the initial 
clinical demonstration of tinnitus and hearing loss more than 
50 years after separation from service is too remote to be 
reasonably related to service.  Although the Board has 
considered the appellant's statements that he has had hearing 
loss and tinnitus since service, the Board finds the more 
contemporaneous to service VA treatment records and service 
treatment records to be more probative.  

The Board has also considered whether presumptive service 
connection for chronic disease is warranted for hearing loss 
or tinnitus.  Hearing loss and/or tinnitus, as an organic 
disease of the nervous system, will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.  In order for the presumption to operate, 
such disease must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  The evidence of 
record does not establish any clinical manifestations of 
bilateral hearing loss or tinnitus within the applicable time 
period.  As such, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

In sum, the Board finds that the evidence is sufficient to 
establish that the appellant was exposed to loud noise in 
service.  Further, according to the findings of the May 2008 
VA audiological examination, the appellant has current 
bilateral hearing loss and tinnitus disabilities for VA 
purposes.  However, the Board finds the evidence does not 
support a finding that the appellant's bilateral hearing loss 
or tinnitus was caused by his service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
appellant's claims for service connection for hearing loss 
and tinnitus.  Consequently, the benefit-of-the-doubt rule is 
not applicable, and the claims must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


